

Exhibit 10.8
 
POWERSAFE TECHNOLOGY CORP.
2009 STOCK OPTION PLAN
 
 
 
 
 
 
 
Effective as of ________________, 2009





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Page


ARTICLE 1
PURPOSE OF THE PLAN
1
     
ARTICLE 2
DEFINITIONS
1
2.1
Board
1
2.2
Code
1
2.3
Committee
1
2.4
Common Stock
1
2.5
Corporate Transaction
1
2.6
Corporation
1
2.7
Disability
1
2.8
Employee
2
2.9
Exercise Date
2
2.10
Fair Market Value
2
2.11
Incentive Option
2
2.12
Involuntary Termination
2
2.13
Misconduct
3
2.14
1934 Act
3
2.15
Non-Statutory Option
3
2.16
Options
3
2.17
Optionee
3
2.18
Parent
3
2.19
Plan
3
2.20
Plan Administrator
3
2.21
Service
3
2.22
Stock Exchange
3
2.23
Stock Option Agreement
3
2.24
Subsidiary
4
2.25
10% Stockholder
4
     
ARTICLE 3
PLAN ADMINISTRATION
4
3.1
Board
4
3.2
Plan Administrator
4
     
ARTICLE 4
ELIGIBILITY
4
4.1
Participation
4
4.2
Incentive Options May Be Granted Only To Employees
4
4.3
More Than 10% Stockholders
5
4.4
Authority of Plan Administrator Regarding Grants
5
     
ARTICLE 5
STOCK SUBJECT TO THE PLAN
5
5.1
Number of Shares Issued Pursuant to Options
5
5.2
Subsequent Issuance of Common Stock Subject to Outstanding Options
5
5.3
Change Affecting Outstanding Common Stock
5
     
ARTICLE 6
OPTION GRANTS
5
6.1
Exercise Price
5
6.2
Exercise and Term of Options
6
6.3
Effect of Termination of Service
6
6.4
Stockholder Rights
7
6.5
Limited Transferability of Options
8
     
ARTICLE 7
INCENTIVE OPTIONS
8
7.1
Eligibility
8
7.2
Exercise Price
8
7.3
Dollar Limitation
8
7.4
10% Stockholder
8
     
ARTICLE 8
CORPORATE TRANSACTION
8
8.1
Automatic Vesting of Shares Subject to Options
8
8.2
Termination of Outstanding Options Following Corporate Transaction
9
8.3
Adjustment of Options Assumed in Corporate Transaction
9
8.4
Plan Administrator’s Discretion to Automatically Accelerate or Fully Vest
Options
9
8.5
Impact of $100,000 Limitation
9
8.6
No Impact on Corporation’s Rights
10
     
ARTICLE 9
CANCELLATION AND RE-GRANT OF OPTIONS
10
     
ARTICLE 10
MISCELLANEOUS
10
10.1
Effective Date and Term of Plan
10
10.2
Amendment of the Plan
11
10.3
Use of Proceeds
11
10.4
Withholding
11
10.5
Regulatory Approvals
11
10.6
No Employment or Service Rights
11
     




 
 

--------------------------------------------------------------------------------

 

 
POWERSAFE TECHNOLOGY CORP.
2009 STOCK OPTION PLAN


ARTICLE 1
PURPOSE OF THE PLAN


This Powersafe Technology Corp. 2009 Stock Option Plan (the “Plan”) is intended
to promote the interests of Powersafe Technology Corp., a Delaware corporation,
by providing eligible persons in the Corporation’s employ or service with the
opportunity to acquire a proprietary interest, or otherwise increase their
proprietary interest, in the Corporation as an incentive for them to continue in
such employ or service.


ARTICLE 2
DEFINITIONS


2.1           “Board” shall mean the Corporation’s Board of Directors.


2.2           “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the Treasury regulations thereunder.


2.3           “Committee” shall mean those persons appointed by the Board to
exercise one or more administrative functions under the Plan.


2.4           “Common Stock” shall mean the Corporation’s common stock.


2.5           “Corporate Transaction” shall mean either of the following
stockholder approved transactions to which the Corporation is a party:


(i)           an acquisition of any voting securities of the Corporation by any
entity or person, immediately after which such entity or person has beneficial
ownership of 30% or more of the then outstanding shares or the combined voting
power of the Corporation’s then outstanding voting securities, other than an
acquisition by an entity or person which had such ownership prior to the date of
the adoption of this Plan;


(ii)           a merger, consolidation or other business combination with or
into another company; or


(iii)           the sale or disposition of all or substantially all of the
assets of the Corporation.


2.6           “Corporation” shall mean Powersafe Technology Corp., a Delaware
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of the Corporation which shall by appropriate action
adopt the Plan.


2.7           “Disability” shall mean the inability of the Optionee to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment and shall

 
1

--------------------------------------------------------------------------------

 

 
be determined by the Plan Administrator on the basis of such medical evidence as
the Plan Administrator deems warranted under the circumstances.  Disability
shall be deemed to constitute permanent Disability in the event that such
Disability is expected to result in death or has lasted or can be expected to
last for a continuous period of 6 months or more.


2.8           “Employee” shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.


2.9           “Exercise Date” shall mean the date on which the Corporation shall
have received written notice of the Option exercise.


2.10           “Fair Market Value” per share of Common Stock on any relevant
date shall be determined in accordance with the following provisions:


(a)           If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as such price is reported by the
National Association of Securities Dealers on the Nasdaq National Market.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.


(b)           If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.


(c)           If the Common Stock is at the time neither listed on any Stock
Exchange nor traded on the Nasdaq National Market, then the Fair Market Value
shall be determined by the Plan Administrator after taking into account such
factors as the Plan Administrator shall deem appropriate, consistent with the
requirements of Treasury Regulation § 1.422-2(e).


2.11           “Incentive Option” shall mean an Option which satisfies the
requirements of Code Section 422.


2.12           “Involuntary Termination” shall mean the termination of the
Service of any individual which occurs by reason of:


(a)           such individual’s involuntary dismissal or discharge by the
Corporation for reasons other than Misconduct, or
 
(b)           such individual’s voluntary resignation following: (i) a change in
his or her position with the Corporation which materially reduces his or her
duties and
 

 
2

--------------------------------------------------------------------------------

 

 
responsibilities or the level of management to which he or she reports, (ii) a
reduction in his or her level of compensation (including base salary, fringe
benefits and target bonuses under any corporate-performance based bonus or
incentive programs) by more than 15%, or (iii) a relocation of such individual’s
place of employment by more than 50 miles; provided and only if such change,
reduction or relocation is effected without the individual’s consent.
 
2.13           “Misconduct” shall mean the commission of any of the following:
(i) any act of fraud or embezzlement by the Optionee, (ii) any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or (iii) any other intentional
misconduct by such person.  The foregoing definition shall not be deemed to be
inclusive of all the acts or omissions which the Corporation (or any Parent or
Subsidiary) may consider as grounds for the dismissal or discharge of any
Optionee or other person in the Service of the Corporation (or any Parent or
Subsidiary).
 
 
2.14
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 
2.15           “Non-Statutory Option” shall mean an Option not intended to
satisfy the requirements of Code Section 422.
 
2.16           “Options” shall mean all Incentive Options and/or Non-Statutory
Options granted pursuant to the Plan.
 
2.17           “Optionee” shall mean any person to whom an Option is granted
under the Plan.
 
2.18           “Parent” shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
 
2.19           “Plan” shall mean this Powersafe Technology Corp. 2009 Stock
Option Plan as set forth in this document, and as amended from time to time.
 
2.20           “Plan Administrator” shall mean either the Board or the Committee
acting in its capacity as administrator of the Plan.
 
2.21           “Service” shall mean the provision of services to the Corporation
(or any Parent or Subsidiary) by a person in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor, except to the extent otherwise specifically provided in the documents
evidencing the Option grant.
 
2.22           “Stock Exchange” shall mean either the American Stock Exchange or
the New York Stock Exchange.
 
2.23           “Stock Option Agreement” shall mean a written agreement between
the Corporation and an Optionee evidencing the terms and conditions of an
individual Option grant.  Each Stock Option Agreement shall be subject to the
terms and conditions of the Plan.
 

 
3

--------------------------------------------------------------------------------

 


 
 
2.24           “Subsidiary” shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing 50% or
more of the total combined voting power of all class of stock in one of the
other corporations in such chain.
 
2.25           “10% Stockholder” shall mean the owner of stock (as determined
under Code § 424(d)) possessing more than 10% of the total combined voting power
of all classes of stock of the Corporation (or any Parent or Subsidiary).


ARTICLE 3
PLAN ADMINISTRATION


3.1           Board.  The Plan shall be administered by the Board.  However, any
or all administrative functions otherwise exercisable by the Board may be
delegated to the Committee.  Members of the Committee shall serve for such
period of time as the Board may determine and shall be subject to removal by the
Board at any time.  The Board may also at any time terminate the functions of
the Committee and reassume all powers and authority previously delegated to the
Committee.


3.2           Plan Administrator.  The Plan Administrator shall have full power
and authority (subject to the provisions of the Plan) to establish such rules
and regulations as it may deem appropriate for proper administration of the Plan
and to make such determinations under, and issue such interpretations of, the
Plan, Stock Option Agreements, and/or any outstanding Options thereunder as it
may deem necessary or advisable.  Decisions of the Plan Administrator shall be
final and binding on all parties who have an interest in the Plan or any Stock
Option Agreement issued thereunder.


ARTICLE 4
ELIGIBILITY


4.1           Participation.  The persons eligible to participate in the Plan
are as follows:


(a)           Employees,


(b)           non-employee members of the Board, and


(c)           consultants, agents and other independent advisors who provide
services to the Corporation (or any Parent or Subsidiary).


4.2           Incentive Options May Be Granted Only To Employees.  Incentive
Options may be granted only to Employees.  Non-Statutory Options may be granted
only to Employees, Board members, agents, consultants, and other independent
advisors.  All Options actually granted to Board members, agents, consultants
and other independent advisors shall be Non-Statutory Options.

 
4

--------------------------------------------------------------------------------

 
 

 
4.3           More Than 10% Stockholders.  No person shall be eligible for the
grant of an Incentive Option if, at the time of grant, such person is a 10%
Stockholder, unless the exercise price of such Option is at least 110% of the
Fair Market Value of such stock at the date of grant and the Option is not
exercisable after the expiration of five years from the date of grant.


4.4           Authority of Plan Administrator Regarding Grants.  The Plan
Administrator shall have full authority to determine, with respect to the grants
made under the Plans: (i) which eligible persons are to receive such grants,
(ii) the time or times when those grants are to be made, (iii) the number of
shares to be covered by each such grant, (iv) the status of the granted Option
as either an Incentive Option or a Non-Statutory Option, (v) the time or times
when each Option is to become exercisable, and (vi) the vesting schedule (if
any) applicable to the Option shares and the maximum term for which the Option
is to remain outstanding.


ARTICLE 5
STOCK SUBJECT TO THE PLAN


5.1           Number of Shares Issued Pursuant to Options.  Subject to the
provisions of § 5.3 of the Plan, relating to adjustments upon changes in stock,
the stock that may be issued pursuant to Options shall equal 2,000,000 shares,
provided that the maximum number of shares that may be issued subject to
Incentive Options shall be 2,000,000 shares.


5.2           Subsequent Issuance of Common Stock Subject to Outstanding
Options.  Shares of Common Stock subject to outstanding Options shall be
available for subsequent issuance under the Plan to the extent: (i) the Options
expire or terminate for any reason prior to exercise in full, or (ii) the
Options are cancelled in accordance with the cancellation/re-grant provisions of
Article 9.


5.3           Change Affecting Outstanding Common Stock.  Should any change be
made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made, in order to
prevent the dilution or enlargement of benefits thereunder, to: (i) the maximum
number and/or class of securities issuable under the Plan and (ii) the number
and/or class of securities and the exercise price per share in effect under each
outstanding Option.  The adjustments determined by the Plan Administrator shall
be final, binding and conclusive.  In no event shall any such adjustments be
made in connection with the conversion of one or more outstanding shares of the
Corporation’s preferred stock into shares of Common Stock.


ARTICLE 6
OPTION GRANTS


 
6.1
Exercise Price.



(a)           The exercise price per share shall be fixed by the Plan
Administrator in accordance with the following provisions:
 

 
5

--------------------------------------------------------------------------------

 
 
 
(i)           The exercise price per share shall not be less than the Fair
Market Value per share of Common Stock on the Option grant date.
 
(b)           The exercise price shall become immediately due upon exercise of
the Option and shall, subject to § 10.1 of the Plan and the documents evidencing
the Option, be payable in cash or check made payable to the Corporation.  Should
the Common Stock be registered under Section 12 of the 1934 Act at the time the
Option is exercised, then the exercise price may also be paid as follows:
 
(i)           in shares of Common Stock held for the requisite period necessary
to avoid a charge to the Corporation’s earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date, or
 
(ii)           to the extent the Option is exercised for vested shares, through
a special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable instructions (A) to a Corporation designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise, and (B)
to the Corporation to deliver the certificates for the purchased shares directly
to such brokerage firm in order to complete the sale.
 
Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
 
6.2           Exercise and Term of Options.  Each Option shall be exercisable as
determined by the Plan Administrator and as set forth in the documents
evidencing the Option grant.  However, no Option shall have a term in excess
often 10 years measured from the Option grant date.
 
6.3           Effect of Termination of Service.
 
(a)           The following provisions shall govern the exercise of any Options
held by the Optionee at the time of cessation of Service or death:


(i)           Should the Optionee cease to remain in Service for any reason
other than death, Disability or Misconduct, then the Optionee shall have a
period of three (3) months following the date of such cessation of Service
during which to exercise each outstanding Option held by such Optionee.


(ii)           Should Optionee’s Service terminate by reason of Disability, then
the Optionee shall have a period of 12 months following the date of such
cessation of Service during which to exercise each outstanding Option held by
such Optionee.

 
6

--------------------------------------------------------------------------------

 

 
(iii)           If the Optionee dies while holding an outstanding Option, then
the personal representative of his or her estate or the person or persons to
whom the Option is transferred pursuant to the Optionee’s will or the laws of
inheritance shall have a 12 month period following the date of the Optionee’s
death to exercise such Option.


(b)           Under no circumstances, however, shall any such Option be
exercisable after the specified expiration of the Option term.


(i)           During the applicable post-Service exercise period, the Option may
not be exercised in the aggregate for more than the number of vested shares for
which the Option is exercisable on the date of the Optionee’s cessation of
Service.  Upon the expiration of the applicable exercise period or (if earlier)
upon the expiration of the Option term, the Option shall terminate and cease to
be outstanding for any vested shares for which the Option has not been
exercised.  However, the Option shall, immediately upon the Optionee’s cessation
of Service, terminate and cease to be outstanding with respect to any and all
Option shares for which the Option is not otherwise at the time exercisable or
in which the Optionee is not otherwise at that time vested.


(ii)           Should Optionee’s Service be terminated for Misconduct, then all
outstanding Options held by the Optionee shall terminate immediately and cease
to remain outstanding.


(c)           The Plan Administrator shall have the discretion, exercisable
either at the time an Option is granted or at any time while the Option remains
outstanding, to:


(i)           extend the period of time for which the Option is to remain
exercisable following Optionee’s cessation of Service or death from the limited
period otherwise in effect for that Option to such greater period of time as the
Plan Administrator shall deem appropriate, but in no event beyond the expiration
of the Option term, and/or


(ii)           permit the Option to be exercised, during the applicable
post-Service exercise period, not only with respect to the number of vested
shares of Common Stock for which such Option is exercisable at the time of the
Optionee’s cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested under the Option had the
Optionee continued in Service.


6.4           Stockholder Rights.  The holder of an Option shall have no
stockholder rights with respect to the shares subject to the Option until such
person shall have exercised the Option, paid the exercise price and become the
record holder of the purchased shares.

 
7

--------------------------------------------------------------------------------

 
 

 
6.5           Limited Transferability of Options.  During the lifetime of the
Optionee, the Option shall be exercisable only by the Optionee and shall not be
assignable or transferable other than by will or by the laws of descent and
distribution following the Optionee’s death.


ARTICLE 7
INCENTIVE OPTIONS


The terms specified below shall be applicable to all Incentive Options.  Except
as modified by the provisions of this Article 7, all the provisions of the Plan
shall apply to Incentive Options.  Options which are specifically designated as
Non-Statutory Options shall not be subject to the terms of this Article 7.


 
7.1
Eligibility.  Incentive Options may only be granted to Employees.



7.2           Exercise Price.  The exercise price per share shall not be less
than 100% of the Fair Market Value per share of Common Stock on the Option grant
date.  However, if the person to whom the Incentive Option is granted is a 10%
Stockholder, then the exercise price per share shall not be less than 110% of
the Fair Market Value per share of Common Stock on the Option grant
date.  Notwithstanding the foregoing, an Incentive Option may be granted with an
exercise price lower than that set forth in the preceding sentence if such
Incentive Option is granted pursuant to an assumption or substitution for
another Option in a manner satisfying the provisions of Code § 424(a) (involving
a corporate reorganization).


7.3           Dollar Limitation.  The aggregate Fair Market Value of the shares
of Common Stock (determined as of the respective date or dates of grant) for
which one or more Options granted to any Employee under the Plan (or any other
option plan of the Corporation or any Parent or Subsidiary) may for the first
time become exercisable as Incentive Options during any one calendar year shall
not exceed the sum of $100,000.  To the extent the Employee holds two or more
such Options which become exercisable for the first time in the same calendar
year, the foregoing limitation on the exercisability of such Options as
Incentive Options shall be applied on the basis of the order in which such
Options are granted.


7.4           10% Stockholder.  If any Employee to whom an Incentive Option is
granted is a 10% Stockholder, then the Option term shall not exceed five years
measured from the Option grant date.


ARTICLE 8
CORPORATE TRANSACTION


8.1           Automatic Vesting of Shares Subject to Options.  The shares
subject to each Option outstanding under the Plan at the time of a Corporate
Transaction shall automatically vest in full so that each such Option shall,
immediately prior to the effective date of the Corporate Transaction, become
fully exercisable for all of the shares of Common Stock at the time subject to
that Option and may be exercised for any or all of those shares as fully-vested
shares of Common Stock.  However, the shares subject to an outstanding Option
shall not vest on such an accelerated basis if and to the extent: (i) such
Option is assumed by the successor corporation

 
8

--------------------------------------------------------------------------------

 

 
(or parent thereof) in the Corporate Transaction, or (ii) such Option is to be
replaced with a cash incentive program of the successor corporation which
preserves the spread existing on the unvested Option shares at the time of the
Corporate Transaction and provides for subsequent payout in accordance with the
same vesting schedule applicable to those unvested Option shares, or (iii) the
acceleration of such Option is subject to other limitations imposed by the Plan
Administrator at the time of the Option grant.


8.2           Termination of Outstanding Options Following Corporate
Transaction.  Immediately following the consummation of the Corporate
Transaction, all outstanding Options shall terminate and cease to be
outstanding, except to the extent assumed by the successor corporation (or
parent thereof).


8.3           Adjustment of Options Assumed in Corporate Transaction.  Each
Option which is assumed in connection with a Corporate Transaction shall be
appropriately adjusted, immediately after such Corporate Transaction, to apply
to the number and class of securities which would have been issuable to the
Optionee in consummation of such Corporate Transaction, had the Option been
exercised immediately prior to such Corporate Transaction.  Appropriate
adjustments shall also be made to: (i) the number and class of securities
available for issuance under the Plan following the consummation of such
Corporate Transaction, and (ii) the exercise price payable per share under each
outstanding Option, provided the aggregate exercise price payable for such
securities shall remain the same.


8.4           Plan Administrator’s Discretion to Automatically Accelerate or
Fully Vest Options.  The Plan Administrator shall have the discretion,
exercisable either at the time the Option is granted or at any time while the
Option remains outstanding, to structure one or more Options so that those
Options shall automatically accelerate and vest in full upon the occurrence of a
Corporate Transaction, whether or not those Options are to be assumed in the
Corporate Transaction.


The Plan Administrator shall also have full power and authority, exercisable
either at the time the Option is granted or at any time while the Option remains
outstanding, to structure such Option so that the shares subject to that Option
will automatically vest on an accelerated basis should the Optionee’s Service
terminate by reason of an Involuntary Termination within a designated period
(not to exceed 18 months) following the effective date of any Corporate
Transaction in which the Option is assumed and the repurchase rights applicable
to those shares do not otherwise terminate.  Any Option so accelerated shall
remain exercisable for the fully-vested Option shares until the expiration or
sooner termination of the Option term.  In addition, the Plan Administrator may
provide that one or more of the Corporation’s outstanding repurchase rights with
respect to shares held by the Optionee at the time of such Involuntary
Termination shall immediately terminate on an accelerated basis, and the shares
subject to those terminated rights shall accordingly vest at that time.
 
8.5           Impact of $100,000 Limitation.  The portion of any Incentive
Option accelerated in connection with a Corporate Transaction shall remain
exercisable as an Incentive Option only to the extent the applicable $100,000
limitation is not exceeded.  To the extent such dollar
 

 
9

--------------------------------------------------------------------------------

 
 

 
limitation is exceeded, the accelerated portion of such Option shall be
exercisable as a Non-Statutory Option under the Federal tax laws.
 
8.6           No Impact on Corporation’s Rights.  The grant of Options under the
Plan shall in no way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.


ARTICLE 9
CANCELLATION AND RE-GRANT OF OPTIONS


The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected Option holders, the cancellation
of any or all outstanding Options under the Plan and to grant in substitution
therefore new Options covering the same or different number of shares of Common
Stock but with an exercise price per share based on the Fair Market Value per
share of Common Stock on the new Option grant date.


ARTICLE 10
MISCELLANEOUS


 
10.1
Effective Date and Term of Plan.



(a)           The Plan shall become effective when adopted by the Board, but no
Option granted under the Plan may be exercised, and no shares shall be issued
under the Plan, until the Plan is approved by the Corporation’s
stockholders.  If such stockholder approval is not obtained within 12 months
after the date of the Board’s adoption of the Plan, then all Options previously
granted under the Plan shall terminate and cease to be outstanding, and no
further Options shall be granted and no shares shall be issued under the
Plan.  Subject to such limitation, the Plan Administrator may grant Options and
issue shares under the Plan at any time after the effective date of the Plan and
before the date fixed herein for termination of the Plan.


(b)           The Plan shall terminate upon the earliest of: (i) the expiration
of the 10 year period measured from the date the Plan is adopted by the Board,
(ii) the date on which all shares available for issuance under the Plan shall
have been issued as vested shares, or (iii) the termination of all outstanding
Options in connection with a Corporate Transaction to the extent the successor
therein did not expressly assume the outstanding Options.  All Options and
unvested stock issuances outstanding at the time of a termination event under §
10.1(b)(i) of the Plan, shall continue to have full force and effect in
accordance with the provisions of the documents evidencing those Options or
issuances.



 
10

--------------------------------------------------------------------------------

 
 

 
10.2           Amendment of the Plan.


(a)           The Board shall have complete and exclusive power and authority to
amend or modify the Plan in any or all respects.  However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
Options or unvested stock issuances at the time outstanding under the Plan
unless the Optionee consents to such amendment or modification.  In addition,
certain amendments may require stockholder approval pursuant to applicable laws
and regulations.


(b)           Options may be granted under the Plan which are in each instance
in excess of the number of shares of Common Stock then available for issuance
under the Plan, provided any excess shares actually issued under those programs
shall be held in escrow until there is obtained stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock available
for issuance under the Plan.  If such stockholder approval is not obtained
within 12 months after the date the first such excess grants or issuances are
made, then: (i) any unexercised Options granted on the basis of such excess
shares shall terminate and cease to be outstanding, and (ii) the Corporation
shall promptly refund to the Optionees the exercise or purchase price paid for
any excess shares issued under the Plan and held in escrow, together with
interest (at the applicable short-term Federal rate) for the period the shares
were held in escrow, and such shares shall thereupon be automatically cancelled
and cease to be outstanding.


10.3           Use of Proceeds.  Any cash proceeds received by the Corporation
from the sale of shares of Common Stock under the Plan shall be used for general
corporate purposes.


10.4           Withholding.  The Corporation’s obligation to deliver shares of
Common Stock upon the exercise of any Options granted under the Plan or upon the
issuance or vesting of any shares issued under the Plan shall be subject to the
satisfaction of all applicable Federal, state and local income and employment
tax withholding requirements.


10.5           Regulatory Approvals.  The implementation of the Plan, the
granting of any Options under the Plan, and the issuance of any shares of Common
Stock upon the exercise of any Option shall be subject to the Corporation’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the Options granted under it, and the shares
of Common Stock issued pursuant to it.


10.6           No Employment or Service Rights.  Nothing in the Plan shall
confer upon the Optionee any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining such
person), or the Optionee, which rights are hereby expressly reserved by each, to
terminate such person’s Service at any time for any reason, with or without
cause.




 
 
11
 

 